UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7163



ARNOLD CULBREATH,

                                            Petitioner - Appellant,

         versus

TRAVIS MEDLOCK; STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-95-55-2-18AJ)


Submitted:   November 5, 1996           Decided:     November 19, 1996


Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Arnold Culbreath, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Arnold Culbreath, a South Carolina inmate, filed an untimely

notice of appeal of the dismissal of his petition for relief under

28 U.S.C. § 2254.    We dismiss for lack of jurisdiction.    The time

periods for filing notices of appeal are governed by Fed. R. App.

P. 4.    These periods are "mandatory and jurisdictional."   Browder
v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).
Parties to civil actions have thirty days within which to file in

the district court notices of appeal from judgments or final

orders.     Fed. R. App. P. 4(a)(1).   The only exceptions to the ap-
peal period are when the district court extends the time to appeal

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).
        The district court entered its order on September 12, 1995;

Appellant's notice of appeal was filed on July 18, 1996.       Appel-

lant's failure to note a timely appeal or obtain either an exten-

sion or a reopening of the appeal period leaves this court without

jurisdiction to consider the merits of Appellant's appeal.         We

therefore deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            DISMISSED



                                   2